DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Till (US 2015/0020944) and further in view of Lardjane (US 2015/0007922).
As best depicted in Figure 1, Till is directed to a tire construction comprising a single carcass 12, a pair of bead cores 11, a tread portion 15, a pair of sidewall portions 16, and a pair of belt layers 13,14.  Till describes an exemplary application in sports utility vehicles and such tires are well recognized as having widths greater than 135 mm (Paragraph 88). 
With respect to the carcass layer, Till teaches a specific high tenacity polyester cord that provides improved tenacity, modulus, and fatigue properties over conventional polyester cords in tires having a single carcass ply (Paragraph 87).  Looking at Tables 1 and 2, Till includes a plurality of comparative examples, with all of said comparative examples appearing to have a surface breaking energy at least equal to 1.75 J/cm2 (using common loadings).  For example, Comparative Example 1 has a breaking force of 311.1 N and an elongation of 15.4%.  Using a 2 (1 N=1 J/m and 1daN=10N).  The additional examples have surface breaking energies of approximately 2.3 J/cm2 and 2.1 J/cm2.  It is emphasized that while the examples in Tables 1 and 2 appear to be comparative examples (Paragraph 89), a fair reading of Till suggests that the inventive cords have the same or improved mechanical properties as compared to comparative cord constructions and as such, it is believed that the inventive carcass cord of Till does in fact demonstrate a surface energy of at least 1.75 J/cm2. 
In terms of belt layers 13,14, Till simply suggests the inclusion of such layers without describing any specific features or structural limitations.  One of ordinary skill in the art at the time of the invention would have found it obvious to include any number of well-known and conventional belt cords in the tire of Till, including those satisfying the claimed quantitative relationship.  For example, Lardjane is similarly directed to a tire designed for sport utility vehicles (Paragraph 22) and teaches a specific steel monofilament usable in belt layers in order to facilitate processing, reduce costs, and reduce weight while maintaining or improving mechanical properties (Paragraphs 20 and 21).  More particularly, said monofilaments have a diameter between 0.20 mm and 0.50 mm (Paragraph 50) and a cord loading between 130 and 170 cords per dm (Paragraph 71) and are formed with high tensile, ultra high tensile, and mega tensile steels (Paragraph 78).  These properties are substantially the same as those outlined by Applicant (Paragraphs 56 and 58 of original specification) as resulting in the claimed linear breaking strength and as such, it appears that the belt layers of Lardjane demonstrate a linear 
With respect to claims 16 and 17, a comparative carcass cord of Till demonstrates a linear breaking strength of approximately 305 daN/cm, suggesting that the inventive carcass cord would demonstrate a strength considerably larger than 190 daN/cm or 200 daN/cm.
Regarding claim 18, all of the comparative examples have breaking elongations greater than 15%.
As to claim 19, Till suggests twisting values of approximately 335 turns per meter (8.5 tpi) (Paragraph 87).
With respect to claim 20, Till is directed to PET carcass cords (Paragraph 89 and Tables 1 and 2).
Regarding claim 22, given the extreme similarity between the tire of Till in view of Lardjane and that of the claimed invention, it reasons that the claimed quantitative relationship would be satisfied.
As to claims 23 and 24, Lardjane evidences the conventional inclination angles associated with working belt layers (Paragraphs 45 and 46).
With respect to claim 25, Lardjane suggests the use of carbon steel (Paragraph 77).
Regarding claim 26, as detailed above, Lardjane teaches a cord loading between 130 and 170 cords per dm (Paragraph 71).
As to claim 27, Till suggests a carcass cord loading between 20 and 30 cord per inch (corresponds with approximately 79-118 cords per dm).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 16, 2021